COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-466-CV
 
 
KATHY WILBURN                                                                APPELLANT
 
                                                   V.
 
SHAWN ANDRUS                                                                   APPELLEE
 
                                              ------------
 
         FROM COUNTY
COURT AT LAW NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Kathy Wilburn is attempting to appeal
from the county court at law=s
judgment in a case that originated inCand was
appealed to the county court at law fromCsmall
claims court.  We do not have
jurisdiction over this appeal.  Judgments
in the county court at law on appeal from small claims court are final and not
appealable to this court.  See
Tex. Gov=t Code
Ann. ' 28.053(d)
(Vernon 2004); Gaskill v. Sneaky Enters., Inc., 997 S.W.2d 296, 297
(Tex. App.CFort Worth 1999, pet.
denied).  Appellant has not responded to
our December 16, 2008 letter telling her that the appeal would be dismissed for
want of jurisdiction if she did not show grounds for continuing the
appeal.  See Tex. R. App. P.
42.3(a), 44.3.  Accordingly, we dismiss
this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f); Gaskill, 997 S.W.2d at 297.
 
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT,
and GARDNER, JJ.
DELIVERED:  February 19, 2009




[1]See Tex. R. App. P. 47.4.